United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3151
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
David Lane McGlothlin,                   * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: January 4, 2002
                              Filed: January 14, 2002
                                   ___________

Before WOLLMAN, Chief Judge, LOKEN, and HANSEN, Circuit Judges.
                             ___________

PER CURIAM.

       In this appeal following remand for resentencing, David McGlothlin challenges
the district court’s1 denial of his motion for a continuance, and the court’s imposition
of a restitution-payment schedule. We affirm.

      In February 2000 McGlothlin pleaded guilty to theft and firearm-related
offenses. The court sentenced him to imprisonment and supervised release, and
ordered him to pay “in full immediately” $97,724.49 in restitution and a $1,300

      1
       The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
special assessment. Special instructions in the judgment provided that “beginning the
first month of supervised release, payments will be a minimum of 10 percent of the
defendant’s net monthly household income.” After the court denied McGlothlin’s
request for a repayment schedule for the time he was to be imprisoned, McGlothlin
appealed. We vacated and remanded the restitution order, with instructions for the
district court to impose a detailed schedule of restitution payments to commence
during incarceration. See United States v. McGlothlin, 249 F.3d 783, 785 (8th Cir.
2001).

       The day before his resentencing hearing, McGlothlin moved for a continuance.
At the hearing, he testified that he had prepared legal documents but had been
prevented from mailing them to his attorney or bringing them to the hearing.
McGlothlin’s counsel indicated that his client had wanted to make an analogy to a
federal garnishment statute. The court replied, “I don’t think that’s applicable here,”
and denied the continuance motion. Concerning restitution payments, the
government requested a monthly payment of 50% of the funds “available” to
McGlothlin, whereas McGlothlin sought to make payments of only 25% of his
“earnings” so that he could save at least $1,200 for use following incarceration. The
court selected 50% of McGlothlin’s earnings as a reasonable amount for his payments
during incarceration, and this appeal followed.

       We conclude that the district court did not abuse its discretion in denying the
motion for a continuance: the hearing was not complex, McGlothlin’s counsel did
not argue that he lacked adequate time to prepare, and McGlothlin failed to prove
resulting prejudice. See United States v. Allen, 247 F.3d 741, 771 (8th Cir. 2001)
(standard of review; moving party must be prejudiced by denial of motion to
continue); United States v. Little, 567 F.2d 346, 348-49 (8th Cir. 1977) (factors in
considering motion for continuance), cert. denied, 435 U.S. 969 (1978).




                                          -2-
      We also conclude that the district court did not abuse its discretion in setting
the restitution payments, based on the figures McGlothlin provided to the court
regarding his monthly income and estimated expenses.                 See 18 U.S.C.
§ 3664(f)(2)(B)-(C) (court shall consider defendant’s projected earnings and financial
obligations); United States v. Riebold, 135 F.3d 1226, 1231 (8th Cir.) (standard of
review), cert. denied, 524 U.S. 944 (1998).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-